             19-12229-scc             Doc 1
 Fill in this information to identify the case:
                                                       Filed 07/09/19           Entered 07/09/19 01:03:08                    Main Document
                                                                               Pg 1 of 27
     United States Bankruptcy Court for the:

     Southern                  District of   New York
                                             (State)
     Case number (If known):                                    Chapter                                                                     Check if this is an
                                                                                                                                            amended filing




Official Form 201
3B?HAG4EK!08G=G=BA!9BE!/BA(-A7=I=7H4?F!,=?=A;!9BE!)4A>EHCG6K                                                                                                04/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor_s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.    Debtor_s name                            Stearns Lending, LLC

                                               CU Partners
2.    All other names debtor used              Stearns Home Loans
      in the last 8 years                      First Pacific Financial, Inc.
      Include any assumed names,               First Security Home Loans
      trade names, and doing business          Harsini Enterprises, Inc.
      as names
                                               Stearns Financial Institutions Group
                                               Stearns Lending, Inc.
                                               Qualifi
3.    Debtor_s federal Employer
                                               XX-XXXXXXX
      Identification Number (EIN)


                                                                                                             Mailing address, if different from principal
4.    Debtor_s address                                   Principal place of business                         place of business

                                                         750 State Hwy 121, Ste. 150
                                                         Number Street                                       Number Street


                                                                                                             P.O. Box

                                                         Lewisville                    TX      75067
                                                         City                  State            ZIP          City                        State      ZIP
                                                         Code                                                Code

                                                                                                             Location of principal assets, if
                                                                                                             different from principal place of
                                                         Denton                                              business
                                                         County
                                                                                                             Number     Street
                                                         https://www.stearns.com/
                                                         https://www.stearnswholesale.com/
5.Debtor_s website (URL)
                                                         https://www.stearnsfig.com/
                                                         https://www.stearnsnondelegatedcorrespondent.com/

                                                             Corporation (including Limited Liability
                                                         Company (LLC) and Limited Liability Partnership
6.Type     of debtor                                     (LLP))
                                                             Partnership (excluding LLP)
                                                             Other. Specify:



Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 1
Debtor      19-12229-scc
            Stearns Lending, LLC Doc 1       Filed 07/09/19             Entered 07/09/19 01:03:08
                                                                                      Case                Main Document
                                                                                           number (if known)
             Name                                                      Pg 2 of 27
                                        A. Check one:
7.    Describe debtor_s business
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above.

                                        B. Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                            Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                        See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                            5      2      2     3

8.    Under which chapter of the        Check one:
      Bankruptcy Code is the               Chapter 7
      debtor filing?                       Chapter 9
                                           Chapter 11. Check all that apply:
                                                          Debtoros aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                          affiliates) are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3
                                                          years after that).
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is
                                                          a small business debtor, attach the most recent balance sheet, statement of operations,
                                                          cash-flow statement, and federal income tax return or if all of these documents do not
                                                          exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                          A plan is being filed with this petition.
                                                          Acceptances of the plan were solicited prepetition from one or more classes of creditors,
                                                          in accordance with 11 U.S.C. § 1126(b).
                                                          The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                          Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                          Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                          for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                          The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                          12b-2.
                                           Chapter 12


9.    Were prior bankruptcy cases           No
      filed by or against the debtor
                                                                                                                    Case
      within the last 8 years?              Yes.    District                               When                     number
      If more than 2 cases, attach a                                                               MM / DD / YYYY
      separate list.                                                                                                Case
                                                    District                               When                     number
                                                                                                   MM / DD / YYYY


10.   Are any bankruptcy cases              No
      pending or being filed by a
      business partner or an                Yes.    Debtor     See Schedule 1                                  Relationship   Affiliate
      affiliate of the debtor?                                 New York                                                       Date Hereof
                                                    District                                                   When
      List all cases. If more than 1,               Case number, if known                                                     MM / DD / YYYY
      attach a separate list.




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 2
Debtor      19-12229-scc
            Stearns Lending, LLC Doc 1     Filed 07/09/19            Entered 07/09/19 01:03:08
                                                                                   Case                Main Document
                                                                                        number (if known)
            Name                                                    Pg 3 of 27

11.   Why is the case filed in this   Check all that apply:
      district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.
                                          A bankruptcy case concerning debtoros affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or have         No
      possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                    Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.


                                                   What is the hazard?

                                                    It needs to be physically secured or protected from the weather.

                                                    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                   attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                   assets or other options).

                                                    Other



                                              Where is the property?
                                                                            Number        Street




                                                                            City                                          State      ZIP Code



                                              Is the property insured?

                                                    No
                                                    Yes. Insurance agency

                                                         Contact name

                                                         Phone




             2G4G=FG=64?!4A7!47@=A=FGE4G=I8!=A9BE@4G=BA!%*BAFB?=74G87!J=G<!785GBE!499=?=4G8F&!



13.   Debtor_s estimation of          Check one:
      available funds                     Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                          1-49                               1,000-5,000                              25,001-50,000
14.   Estimated number of
                                          50-99                              5,001-10,000                             50,001-100,000
      creditors
                                          100-199                            10,001-25,000                            More than 100,000
                                          200-999

                                          $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets
                                          $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
19-12229-scc   Doc 1   Filed 07/09/19     Entered 07/09/19 01:03:08    Main Document
                                         Pg 4 of 27




                               07/09/2019




                       /s//s/Jay
                              Jay M. Goffman
                                  Goffman                             07/09/2019


                       Jay M. Goffman
19-12229-scc      Doc 1     Filed 07/09/19     Entered 07/09/19 01:03:08          Main Document
                                              Pg 5 of 27


                          SCHEDULE 1 7 AFFILIATED DEBTORS

                 The following list identifies all of the affiliated entities, including the Debtor
filing this petition, that have filed voluntary petitions for relief in this Court under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., as amended, substantially
contemporaneously with the filing of this petition.



                                    DEBTOR                                    FEDERAL EIN

1         Stearns Holdings, LLC                                             XX-XXXXXXX

2         Stearns Co-Issuer, Inc.                                           XX-XXXXXXX

3         Stearns Lending, LLC                                              XX-XXXXXXX

4.        Stearns Ventures, LLC                                             XX-XXXXXXX

5.        Protos Acquisition LLC                                            XX-XXXXXXX

6.        bSNAP, LLC                                                        XX-XXXXXXX

7.        Private Mortgage Advisors, LLC                                    XX-XXXXXXX
19-12229-scc          Doc 1      Filed 07/09/19        Entered 07/09/19 01:03:08              Main Document
                                                      Pg 6 of 27


`
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Shana A. Elberg
Evan A. Hill
Edward P. Mahaney-Walter
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Proposed Counsel for Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                  Chapter 11

STEARNS HOLDINGS, LLC, et al.,                                         Case No. 19-_____ (____)

                   Debtors.1                                           (Joint Administration Pending)


        12/A=?@T CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
    PURSUANT TO FED. R. BANKR. P. 1007(a)(1) AND 7007.1 AND LOCAL RULE 1007-3

               Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Hb_TVUebV &dYV kBankruptcy Rulesl' R^U Je\V -,,3-3 of the Local Bankruptcy Rules for the
K_edYVb^ <ZcdbZTd _W FVg P_b[ &dYV kLocal Bankruptcy Rulesl'( KdVRb^c @_\UZ^Xc( DD;(
 &kStearns Holdings, LLCl' R^U TVbdRZ^ _W Zdc UVSd_b RWWZ\ZRdVc( Rc UVSd_bc R^U UVSd_bc-in-
possession in the above-captioned chapter 11 cases &T_\\VTdZfV\i( dYV kDebtorsl' bVc`VTdWe\\i
represent:

          1.       Blackstone Capital Partners VI NQ/NF L.P owns 99.755% of the equity interests

in Protos Acquisition LLC.

          2.       Protos Acquisition LLC owns 69.87% of the equity interests in Stearns Holdings,

LLC.

1
      The Debtors and the last four digits of their taxpayer identification numbers are: Stearns Holdings, LLC (8219);
      Stearns Co-Issuer, Inc. (7096); Stearns Lending, LLC (1773); Stearns Ventures, LLC (2386); Protos
      Acquisition LLC (4941); bSnap, LLC (2498); and Private Mortgage Advisors, LLC (7493). The address of
      Protos Acquisition LLC is 345 Park Avenue, New York, NY 10154. The address of the other Debtors is c/o
      Stearns Lending, LLC, 750 East Highway, 121 Bypass, Suite 150, Lewisville, TX 75067.
19-12229-scc     Doc 1     Filed 07/09/19    Entered 07/09/19 01:03:08          Main Document
                                            Pg 7 of 27


       3.      Artemis Holdings, Inc. owns 29.00% of the equity interests in Stearns Holdings,

LLC.

       4.      Stearns Holdings, LLC owns 100% of the equity interests in the following

Debtors: Stearns Co-Issuer, Inc. and Stearns Lending, LLC.

       5.      Stearns Lending, LLC owns 100% of the equity interests in the following

Debtors: Stearns Ventures, LLC and bSNAP, LLC.

       6.      Stearns Ventures, LLC owns 100% of the equity interests in Private Mortgage

Advisors, LLC.

       7.      8^ _bXR^ZjRdZ_^R\ TYRbd dYRd Z\\ecdbRdVc dYV <VSd_bcm corporate structure is

attached.




                                                 2
19-12229-scc   Doc 1   Filed 07/09/19    Entered 07/09/19 01:03:08   Main Document
                                        Pg 8 of 27
           19-12229-scc               Doc 1      Filed 07/09/19      Entered 07/09/19 01:03:08                        Main Document
                                                                    Pg 9 of 27


                      Consolidated List of the Holders of the Debtors’ 30 Largest Unsecured Claims

                     Pursuant to Rule 1007(d) of the Federal Rules of Bankruptcy Procedure, set forth below is a list
            of creditors holding the thirty (30) largest unsecured claims against Stearns Holdings, LLC, Stearns Co-
            Issuer, Inc.; Stearns Lending, LLC; Stearns Ventures, LLC; Protos Acquisition LLC; bSNAP, LLC; and
            Private Mortgage Advisors, LLC (collectively, the “Debtors”), as of approximately July 9, 2019. This list
            has been prepared on a consolidated basis, based upon the books and records of the Debtors. The
            information presented in the list below shall not constitute an admission by, nor is it binding on, the
            Debtors.

            This List of Creditors does not include (a) persons who come within the definition of “insider” set forth in
            11 U.S.C. § 101 or (b) secured creditors unless the value of the collateral is such that the unsecured
            deficiency places the creditor among the holders of the largest unsecured claims.


Name of creditor and complete          Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code    number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                       address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                       contact               professional          disputed            claim amount and deduction for value of collateral or
                                                             services, and                             setoff to calculate unsecured claim.
                                                             government                                                       Deduction for
                                                                                                        Total Claim, if
                                                             contracts)                                                       value of
                                                                                                        partially                                   Unsecured Claim
                                                                                                                              collateral or
                                                                                                        secured
                                                                                                                              setoff
     Wilmington Trust,
     National Association, As          Boris Treyger
     Indentured Trustee                EMAIL -
     Attn: Boris Treyger               btreyger@wilmingt
     Vice President                    ontrust.com
     166 Mercer Street                 PHONE - 646-645-
     Suite 2R                          1851                  Potential
     New York, NY 10012                FAX - 302-636-        Deficiency
                                                                                   Contingent,
1.   United States                     8587                  Claim - 9.375%                                                Undetermined          Undetermined
                                                                                   Unliquidated        $189,808,620
                                                             Senior Secured
     Alston & Bird LLP                 Jason J. Solomon      Notes 2020
     Attn: Jason J. Solomon,           EMAIL –
     Esq.                              jason.solomon@alst
     101 S. Tryon Street               on.com
     Suite 4000                        PHONE – 704-444-
     Charlotte, NC 28280               1295
     United States
     Thoroughbred Capital
     Advisors, LLC                     Joe F. Jackson
     Attn: Joe F. Jackson              EMAIL -
     Managing Partner                  joefjackson@ymail.                          Contingent,
2.                                                           Contract/Trade                                                                      $9,350,002
     4745 W. 136Th Street              com                                         Unliquidated
     Suite 109                         PHONE - 913-558-
     Leawood, KS 66224                 0808
     United States
           19-12229-scc               Doc 1      Filed 07/09/19     Entered 07/09/19 01:03:08                         Main Document
                                                                   Pg 10 of 27


Name of creditor and complete          Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code    number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                       address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                       contact               professional          disputed            claim amount and deduction for value of collateral or
                                                             services, and                             setoff to calculate unsecured claim.
                                                             government                                                       Deduction for
                                                                                                        Total Claim, if
                                                             contracts)                                                       value of
                                                                                                        partially                                   Unsecured Claim
                                                                                                                              collateral or
                                                                                                        secured
                                                                                                                              setoff
     Loan Care Servicing
                                       Dave Worrall
     Center, Inc.
                                       EMAIL -
     Attn: Dave Worrall
                                       dave.worrall@loanc
     President
                                       are.net                                     Contingent,
3.   3637 Sentara Way                                        Trade Debt                                                                          $1,089,614
                                       PHONE - 972-437-                            Unliquidated
     Ste 303
                                       5943
     Virginia Beach, VA
                                       FAX - 757-466-
     23452
                                       0384
     United States
     Jones, Ken                        Jody Grovier
     Attn: Jody Grovier                EMAIL -
4.   6130 Anderson Rd                  grove@sonic.net       Severance                                                                           $583,333
     Forestville, CA 95436             PHONE - 707-887-
     United States                     2365
     Tata America International
                                       Surya Kant
     Corporation
                                       EMAIL -
     Attn: Surya Kant
                                       surya.kant@tcs.com
     Chief Executive Officer
5.                                     PHONE - 212-557-      Trade Debt                                                                          $ 316,075
     12977 Collection Center
                                       8038
     Dr
                                       FAX - +91-22-6778
     Chicago, IL 60693
                                       9000
     United States
     Microsoft Licensing, GP
                                       Erich Andersen
     Attn: Erich Andersen
                                       EMAIL -
     Corporate VP and Chief IP
                                       erich@microsoft.co
     Counsel
                                       m
6.   1950 N. Stemmons Fwy,                                   Trade Debt                                                                          $297,815
                                       PHONE - 425-421-
     Ste 5010
                                       6324
     LB #842467
                                       FAX - 425-706-
     Dallas, TX 75207
                                       7329
     United States
     Docutech, LLC                     Amy Brandt
     Attn: Amy Brandt                  EMAIL -
     President and Chief               abrandt@docutech.c
     Executive Officer                 om
7.                                                           Trade Debt                                                                          $227,098
     4250 N. Drinkwater Blvd.,         PHONE - 208-535-
     Ste 110                           9119
     Scottsdale, AZ 85251              FAX - 208-932-
     United States                     0953
                                       Faisal Husain
     Synechron Inc
                                       EMAIL -
     Attn: Faisal Husain
                                       husain.faisal@synec
     Chief Executive Officer
                                       hron.com
8.   1 Corporate Place South                                 Trade Debt                                                                          $209,168
                                       PHONE - 212-619-
     Suite 200
                                       5200
     Piscataway, NJ 08854
                                       FAX - 212-619-
     United States
                                       5210




                                                                           2
           19-12229-scc               Doc 1      Filed 07/09/19     Entered 07/09/19 01:03:08                         Main Document
                                                                   Pg 11 of 27


Name of creditor and complete          Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code    number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                       address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                       contact               professional          disputed            claim amount and deduction for value of collateral or
                                                             services, and                             setoff to calculate unsecured claim.
                                                             government                                                       Deduction for
                                                                                                        Total Claim, if
                                                             contracts)                                                       value of
                                                                                                        partially                                   Unsecured Claim
                                                                                                                              collateral or
                                                                                                        secured
                                                                                                                              setoff
      TALX Corporation
                                       William W.
      Attn: William W. Canfield
                                       Canfield
      President and Chief
                                       PHONE - 972-755-
9.    Executive Officer                                      Trade Debt                                                                          $170,614
                                       2100
      4076 Paysphere Cir
                                       FAX - 972-755-
      Chicago, IL 60674-4076
                                       2080
      United States
      SHI International Corp.
      Attn: Thai Lee                   Thai Lee
      President and Chief              EMAIL -
10.   Executive Officer                thai_lee@shi.com      Trade Debt                                                                          $153,741
      290 Davidson Ave                 PHONE - 203-380-
      Somerset, NJ 08873               8124
      United States
      Optiv Security, Inc
      Attn: Daniel D. Burns
      Co-Founder, Chief
      Financial Officer &              Daniel D. Burns
11.   Director                         PHONE - 303-298-      Trade Debt                                                                          $ 108,592
      1125 17th Street Suite           0600
      1700
      Denver, CO 80202
      United States
      LV Office 1 & 2, LLC
      Attn: Rena Padachy
      Director, Landlord's             Rena Padachy
      Broker                           EMAIL -
      C/O Cushman &                    rena.chappell@cush
12.                                                          Landlord                                                                            $ 84,241
      Wakefield                        wake.com
      721 Emerson Road, Suite          PHONE - 972-663-
      600                              9704
      St. Louis, MO 63141
      United States
      Zayo Group LLC            Matt Steinfort
      Attn: Matt Steinfort      EMAIL -
      Chief Financial Officer   matt.steinfort@zayo
13.                                                          Trade Debt                                                                          $ 80,756
      1805 29th St              .com
      Boulder, CO 80301         PHONE - 303-577-
      United States             5874
                                Daniel S
      Mesenbrink, Daniel S      Mesenbrink
      Attn: Daniel S Mesenbrink EMAIL -
14.   2801 Tyler St             scottmesenbrink@y            Severance                                                                           $ 66,250
      Southlake, TX 76092       ahoo.com
      United States             PHONE - 469-231-
                                6412




                                                                           3
           19-12229-scc               Doc 1      Filed 07/09/19     Entered 07/09/19 01:03:08                         Main Document
                                                                   Pg 12 of 27


Name of creditor and complete          Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code    number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                       address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                       contact               professional          disputed            claim amount and deduction for value of collateral or
                                                             services, and                             setoff to calculate unsecured claim.
                                                             government                                                       Deduction for
                                                                                                        Total Claim, if
                                                             contracts)                                                       value of
                                                                                                        partially                                   Unsecured Claim
                                                                                                                              collateral or
                                                                                                        secured
                                                                                                                              setoff
      CultureIQ, Inc.
      Attn: Gregory Besner             Gregory Besner
      Founder, Chief Executive         EMAIL -
      Officer, President and           greg.besner@cultur
15.                                                          Trade Debt                                                                          $ 55,361
      Director                         eiq.com
      18 Slope Dr                      PHONE - 212-755-
      Short Hills, NJ 07078            8633
      United States
      Momentifi
      Attn: Gibran Nicholas            Gibran Nicholas
      Founder and Chief                EMAIL -
      Executive Officer                gibran@cmpsinstitu
16.                                                          Trade Debt                                                                          $ 43,155
      3000 Old Alabama Road            te.org
      Suite 119-477                    PHONE - 630-901-
      Alpharetta, GA 30022             2000
      United States
      Black Knight Financial     Darlene Ledet
      Services, Inc.             EMAIL -
      Attn: Darlene Ledet        darlene.ledet@bkfs.
17.                                                          Trade Debt                                                                          $ 40,196
      601 Riverside Avenue       com
      Jacksonville, FL 32204     PHONE - 904-854‐
      United States              3153
      Hewlett-Packard Financial  Irv Rothman
      Services                   EMAIL -
      Attn: Irv Rothman          irv.rothman@hpe.co
      President and Chief        m
18.                                                          Trade Debt                                                                          $ 32,920
      Executive Officer          PHONE - 888-215-
      3000 Hanover Street        8868
      Palo Alto, CA 94304        FAX - 908-898-
      United States              4146
                                 J. Alexander
                                 Douglas
      Staples, Inc.
                                 EMAIL -
      Attn: J. Alexander Douglas
                                 sandy.douglas@stap
      Chief Executive Officer
19.                              les.com                     Trade Debt                                                                          $ 32,562
      500 Staples Drive
                                 PHONE - 508–253–
      Framingham, MA 01702
                                 5000
      United States
                                 FAX - 508-253-
                                 8989
      Corelogic Flood Services, Frank Martell
      LLC                        EMAIL -
      Attn: Frank Martell        fmartell@corelogic.
      President and Chief        com
20.                                                          Trade Debt                                                                          $ 32,452
      Executive Officer          PHONE - 949-214-
      40 Pacifica, Suite 900     1888
      Irvine, CA 92618           FAX - 800-237-
      United States              6526




                                                                           4
           19-12229-scc               Doc 1      Filed 07/09/19     Entered 07/09/19 01:03:08                         Main Document
                                                                   Pg 13 of 27


Name of creditor and complete          Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code    number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                       address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                       contact               professional          disputed            claim amount and deduction for value of collateral or
                                                             services, and                             setoff to calculate unsecured claim.
                                                             government                                                       Deduction for
                                                                                                        Total Claim, if
                                                             contracts)                                                       value of
                                                                                                        partially                                   Unsecured Claim
                                                                                                                              collateral or
                                                                                                        secured
                                                                                                                              setoff
      Genesys
                                       Paul Segre
      Telecommunications
                                       EMAIL -
      Laboratories, Inc.
                                       paul.segre@genesys
      Attn: Paul Segre
                                       .com
21.   Chairman                                               Trade Debt                                                                          $ 30,522
                                       PHONE - 650-466-
      2001 Junipero Serra Blvd.
                                       1155
      #700
                                       FAX - 650-466-
      Daly City, CA 94014
                                       1260
      United States
                                       John Graham
      1-800 Contacts Inc
                                       EMAIL -
      Attn: John Graham
                                       jgraham@1800cont
      President and Chief
                                       acts.com
22.   Executive Officer                                      Landlord                                                                            $ 29,182
                                       PHONE - 801-924-
      261 Data Dr
                                       9900
      Draper, UT 84020
                                       FAX - 801-924-
      United States
                                       9923
      MoreDirect, Inc dba
      Connection Enterprise
      Solutions
                                       Tim McGrath
      Attn: Tim McGrath
                                       EMAIL -
      President and Chief
                                       tmcgrath@pcconnec
23.   Executive Officer                                      Trade Debt                                                                          $ 28,677
                                       tion.com
      Route 101A
                                       PHONE - 603-890-
      730 Milford Road
                                       8855
      Merrimack, NH 03054-
      4631
      United States
      AT&T Corp
      Attn: David Mcatee               David Mcatee
      General Counsel                  EMAIL -
24.   14575 Presidio Square            dm952g@att.com        Trade Debt                                                                          $ 28,614
      Blvd                             PHONE - 214 757-
      Houston, TX 77083                3300
      United States
      Randstad Technologies,
                                       Karen Fichuk
      LLC
                                       EMAIL -
      Attn: Karen Fichuk
                                       karen.fichuk@rands
25.   Chief Executive Officer                                Trade Debt                                                                          $ 28,056
                                       tadusa.com
      3625 Cumberland Blvd
                                       PHONE - 770-937-
      Atlanta, GA 30339
                                       7000
      United States




                                                                           5
           19-12229-scc               Doc 1      Filed 07/09/19     Entered 07/09/19 01:03:08                         Main Document
                                                                   Pg 14 of 27


Name of creditor and complete          Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code    number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                       address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                       contact               professional          disputed            claim amount and deduction for value of collateral or
                                                             services, and                             setoff to calculate unsecured claim.
                                                             government                                                       Deduction for
                                                                                                        Total Claim, if
                                                             contracts)                                                       value of
                                                                                                        partially                                   Unsecured Claim
                                                                                                                              collateral or
                                                                                                        secured
                                                                                                                              setoff
                                       Mike Peck
      Pendo Management LLC
                                       EMAIL -
      Attn: Mike Peck
                                       mpeck@pendomana
      Co-Founder
                                       gement.com
26.   200 Se Douglas Street                                  Trade Debt                                                                          $ 27,775
                                       PHONE - 816-332-
      Suite 200
                                       6627
      Lee's Summit, MO 64063
                                       FAX - 816-332-
      United States
                                       6628
      Convergeone, Inc
      Attn: John A. Mckenna
                                       John A. Mckenna
      Chairman and Chief
                                       EMAIL -
      Executive Officer
                                       jmckenna@converg
27.   NW 5806                                                Trade Debt                                                                          $ 25,648
                                       e-one.com
      Po Box 1450
                                       PHONE - 651-796-
      Minneapolis, MN 55485-
                                       6791
      5806
      United States
      Assurance Software Inc.          Craig Potts
      Attn: Craig Potts                EMAIL -
      Chief Executive Officer          cwpotts@bellsouth.
28.                                                          Trade Debt                                                                          $ 21,320
      680 E Swedesford Road            net
      Wayne, PA 19087                  PHONE - 800-478-
      United States                    7645
      The Stratmor Group
      Attn: Garth Graham               Garth Graham
      Senior Partner                   EMAIL -
      5445 DTC Parkway                 Garth.graham@strat
29.                                                          Earn Out              Contingent                                                    $ 20,000
      Penthouse 4                      morgroup.com
      Greenwood Village, CO            PHONE - 954-325-
      80111                            7816
      United States
      Lehman Brothers
      Holdings, Inc.
                                       William A Maher
      Attn: William A Maher
                                       EMAIL -
      Plaintiff Counsel,
                                       wmaher@wmd-
30.   Wollmuth Maher &                                       Litigation            Disputed                                                      Undetermined
                                       law.com
      Deutsch LLP
                                       PHONE - 212-382-
      500 Fifth Avenue
                                       3300
      New York, NY 10110
      United States




                                                                           6
19-12229-scc   Doc 1     Filed 07/09/19    Entered 07/09/19 01:03:08   Main Document
                                          Pg 15 of 27




          July 9, 2019
19-12229-scc         Doc 1      Filed 07/09/19       Entered 07/09/19 01:03:08                Main Document
                                                    Pg 16 of 27


                                  United States Bankruptcy Court
                                   Southern District of New York

In re: Stearns Lending, LLC                                                       Case No.
                                             Debtor(s)
                                                                                  Chapter       11

                              LIST OF EQUITY SECURITY HOLDERS

5NKKNVIMG IR SHE KIRS NF SHE 3EBSNQRX EPTISW RECTQISW HNKDEQR VHICH IR OQEOAQED IM ACCNQDAMCE VISH QTKE +**/%A&%,& NF
the Federal Rules of Bankruptcy Procedure for filing in this Chapter 11 Case.

 Name and last known address or place of business of holder                 Number/Percentage of Securities
Stearns Holdings, LLC                                                                      100%
750 East Highway, Suite 150
Lewisville, TX 75067
19-12229-scc      Doc 1    Filed 07/09/19    Entered 07/09/19 01:03:08          Main Document
                                            Pg 17 of 27


                            ACTION BY WRITTEN CONSENT
                           OF THE AUTHORIZING ENTITIES OF
                                STEARNS LENDING, LLC
                                     JULY 8, 2019

               The undersigned, being (i) Stearns Holdings, LLC, a Delaware limited liability
company and (ii) Stearns Lending, LLC, a California limited liability company (the
“Company”), through its sole manager, acting in accordance with the applicable laws of the
jurisdiction under which each of the undersigned is respectively organized and the organizational
documents, as they may be amended and/or restated from time to time, of each of the
undersigned, do hereby consent in writing to the taking of the following actions and adopt the
following resolutions as of the date first set forth above to the same extent and to have the same
force and effect as if such resolutions were approved and adopted at a duly convened meeting of
each of the undersigned:

I.             Chapter 11 Filing

                WHEREAS, the undersigned have considered presentations by the management
and the financial and legal advisors of the Company regarding the liabilities and liquidity
situation of the Company, the strategic alternatives available to it and the effect of the foregoing
on the Company’s business, creditors, stakeholders and other parties in interest;

               WHEREAS, the undersigned have had the opportunity to consult with the
Company’s management and financial and legal advisors and fully consider each of the strategic
alternatives available to the Company;

               WHEREAS, based on its review of all available alternatives and advice provided
by such advisors and professionals, the undersigned have determined that it is in the best interest
of the Company and its stakeholders for the Company to take the actions specified in the
following resolutions;

                WHEREAS, the undersigned have been presented with a proposed voluntary
petition (the “Chapter 11 Petition”) to be filed by the Company in the United Stated Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”) seeking relief under the
provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), in which
the authority to operate as a debtor-in-possession will be sought;

                WHEREAS, the undersigned have had the opportunity to consult with the
management and the legal and financial advisors of the Company regarding the material terms of
the “first day” pleadings, applications, affidavits and other documents (collectively, the “Chapter
11 Filings”) to be filed by the Company before the Bankruptcy Court in connection with the
commencement of the Company’s chapter 11 case;

               WHEREAS, the undersigned, having considered the financial and operational
aspects of the Company’s business and the best course of action to maximize value, deem it
advisable and in the best interest of the Company, its creditors, stakeholders and other interested
19-12229-scc      Doc 1     Filed 07/09/19    Entered 07/09/19 01:03:08          Main Document
                                             Pg 18 of 27


parties that the Chapter 11 Petition be filed by the Company seeking relief under the provisions
of chapter 11 of the Bankruptcy Code;

               NOW, THEREFORE, BE IT

                RESOLVED, that in the judgment of the undersigned, it is desirable and in the
best interest of the Company, its creditors, stakeholders and other interested parties, that the
Chapter 11 Petition and the Chapter 11 Filings be filed by the Company seeking relief under the
provisions of chapter 11 of the Bankruptcy Code, and the filing of such Chapter 11 Petition and
Chapter 11 Filings is authorized hereby; and be it further

                RESOLVED, that the officers of the Company, or any one of them (collectively,
the “Officers”), be, and each hereby is, authorized, empowered and directed, on behalf of and in
the name of the Company, to execute and verify the Chapter 11 Petition and the Chapter 11
Filings in the name of the Company under chapter 11 of the Bankruptcy Code and to cause the
same to be filed in the Bankruptcy Court in such form and at such time as the Officer(s)
executing said Chapter 11 Petition and Chapter 11 Filings on behalf of the Company shall
determine.

II.            Plan of Reorganization and Disclosure Statement

              WHEREAS, the undersigned have had the opportunity to consult with the
management and the legal and financial advisors of the Company regarding the material terms of
a proposed Plan of Reorganization (the “Plan of Reorganization”) pursuant to which the
Company and certain of its affiliates would, among other things, implement a reorganization of
the Company's liabilities and emerge from its chapter 11 case;

              WHEREAS, the undersigned have had the opportunity to consult with the
management and the legal and financial advisors of the Company regarding the material terms of
a proposed Disclosure Statement (the “Disclosure Statement”) accompanying the Plan of
Reorganization and the contents and disclosures thereof;

                WHEREAS, the undersigned have determined that it is advisable and in the best
interest of the Company, its creditors, stakeholders and other interested parties that the Company,
in furtherance of a reorganization of the Company’s liabilities and emergence from chapter 11,
file the Plan of Reorganization and the Disclosure Statement with the Bankruptcy Court and to
solicit acceptances and approvals thereof;

               NOW, THEREFORE, BE IT

               RESOLVED, that the undersigned authorize, approve, adopt and ratify the form,
terms and provisions of, and each of the transactions contemplated by the Plan of Reorganization
and the Disclosure Statement, as each may be amended or modified from time to time; and be it
further

                RESOLVED, that the Company’s advisors be, and each hereby is, authorized to
prepare, finalize and file, as appropriate, procedures for the solicitation and tabulation of votes to


                                                  2
19-12229-scc     Doc 1     Filed 07/09/19    Entered 07/09/19 01:03:08         Main Document
                                            Pg 19 of 27


accept or reject the Plan of Reorganization and procedures for the selection of a Plan of
Reorganization sponsor.

III.           Cash Flow DIP Facility

                 WHEREAS, the Company, as borrower, has requested that one or more potential
financing sources (collectively, the “Cash Flow DIP Lenders” and, each, a “Cash Flow DIP
Lender”) arrange, backstop and/or provide one or more debtor-in-possession superpriority credit
facilities, including a delayed draw a term loan facility in an aggregate principal amount of up to
approximately $35 million (the “Cash Flow DIP Facilities”) subject to exceptions and limitations
to be set forth in any orders of the Bankruptcy Court concerning any of the Cash Flow DIP
Facilities (the “Cash Flow DIP Financing Orders”);

                WHEREAS, in connection with the Cash Flow DIP Facilities, the Cash Flow DIP
Lenders are requiring that the Company and certain direct or indirect subsidiaries of the
Company (the “Cash Flow DIP Guarantors,” and together with the Company and any other
subsidiary of the Company that grants a lien to secure the Cash Flow DIP Facilities, the “Cash
Flow DIP Parties”) guarantee the obligations under the Cash Flow DIP Facilities on a joint and
several basis (collectively, the “Cash Flow DIP Guaranties” and, each, a “Cash Flow DIP
Guaranty”);

                WHEREAS, in connection with the Cash Flow DIP Facilities, the Cash Flow DIP
Lenders are requiring that the Cash Flow DIP Parties grant continuing security interests in
substantially all of their respective assets that now or hereafter come into the possession, custody
or control of the Cash Flow DIP Parties (other than assets securing the Warehouse DIP Facility),
in order to secure the prompt and complete payment, observance and performance of all
obligations under the Cash Flow DIP Facilities (including, without limitation, the Cash Flow DIP
Guaranties), subject to exceptions and limitations to be set forth in the Cash Flow DIP Financing
Orders and the other Cash Flow DIP Documents (as defined below);

                WHEREAS, in connection with the Cash Flow DIP Facilities and the transactions
contemplated thereby, the Company is contemplated to execute one or more term sheets
evidencing the initial terms thereof and/or enter into one or more credit agreements in such forms
as may be approved by any Officer, and the Company, the other Cash Flow DIP Parties and
certain of their respective subsidiaries may be required to enter into certain other instruments,
agreements or documents related thereto, including, without limitation, financing term sheets or
proposals, intellectual property security agreements, control agreement, cash collateral
agreements, assignment agreement, stock powers, mortgages, deeds of trust, debentures, share
pledges, pledge agreements, security agreements, other collateral documents, reaffirmation
agreements, intercreditor or subordination agreements, forbearance agreements, intercompany
subordination agreements, intercompany notes, commitment letters, engagement letters, fee
letters and payoff letters in such forms as may be approved by any Officer (all of the foregoing,
collectively with the Cash Flow DIP Guaranties and the Cash Flow DIP Financing Orders, the
“Cash Flow DIP Documents”);

                 WHEREAS, the undersigned have determined that the Cash Flow DIP Facilities
are in the best interest of the Company, its subsidiaries and their respective stakeholders, and,

                                                 3
19-12229-scc      Doc 1     Filed 07/09/19    Entered 07/09/19 01:03:08           Main Document
                                             Pg 20 of 27


that it is in the best interest of the Company and its subsidiaries to (i) consummate the financing
contemplated by the Cash Flow DIP Facilities, (ii) execute and deliver the Cash Flow DIP
Documents and (iii) authorize the officers of the Company to take any and all actions as may be
deemed appropriate to effect and perform the transactions contemplated thereby;

               NOW, THEREFORE, BE IT

               RESOLVED, that (i) the Cash Flow DIP Facilities, in the amounts and on the
terms and conditions set forth in the term sheet and/or draft agreements provided to the
undersigned, or such other amounts, terms and conditions as deemed necessary, desirable or
appropriate by any Officer, (ii) the transactions contemplated thereby (including the borrowing
of loans thereunder and issuance or deemed issuance of debt thereunder) and (iii) the execution
and delivery by the Company of any Cash Flow DIP Documents evidencing or in connection
with the Cash Flow DIP Facilities and the performance by the Company of all of its obligations
thereunder and under the Cash Flow DIP Financing Orders, be, and they hereby are, in all
respects, authorized, ratified, approved and adopted by the undersigned on behalf of the
Company; and be it further

                RESOLVED, that the Officers be, and each of them hereby is, authorized to, in
the name of and on behalf of the Company, (i) negotiate, execute, deliver and perform the
Company’s obligations under the Cash Flow DIP Documents, including, without limitation, the
granting of the security interests and liens contemplated thereby and the incurrence of other
obligations contemplated thereunder, and carry out the Company’s duties thereunder, (ii) borrow
any loans or incur other indebtedness in any amounts according to the terms of the Cash Flow
DIP Documents, (iii) extend or renew any loans, advances or other extensions of credit or any
installment of principal or interest thereof or any indebtedness owing to any Cash Flow DIP
Lender, and (iv) negotiate, execute and deliver all other agreements, instruments and documents
in connection therewith and any and all amendments, waivers or other modifications thereto and
take or cause to be taken any and all such further actions, in each case on such terms and
conditions as any Officer may deem necessary, desirable or appropriate, in each case, the
delivery thereof or the taking of such action by any such Officer to conclusively evidence the
approval thereof by the undersigned; and be it further

                RESOLVED, that the Company be, and hereby is, authorized and empowered and
directed to grant security interests in, and pledge its right, title and interest in, substantially all
present and after-acquired assets and properties of the Company, all proceeds thereof, including,
real property, trademarks, patents, copyrights and licenses therefor, the capital stock of or equity
or membership interests in its subsidiaries and the proceeds of any of the foregoing, as required
or contemplated by the Cash Flow DIP Facilities, the Cash Flow DIP Documents and/or any of
the other agreements entered into pursuant thereto or in connection therewith, or as any Officer
may deem necessary, advisable or proper to carry out the terms, intents and purposes of the Cash
Flow DIP Documents, the transactions contemplated thereby and the resolutions related thereto,
subject to such exceptions and limitations as set forth in any applicable Cash Flow DIP
Documents; and be it further

               RESOLVED, that the filing of financing statements and amendments and
continuation statements to financing statements, other filings, recordations, registrations or any

                                                  4
19-12229-scc     Doc 1     Filed 07/09/19    Entered 07/09/19 01:03:08         Main Document
                                            Pg 21 of 27


other document, in any jurisdictions or with any filing offices as contemplated by or specified in
the relevant Cash Flow DIP Documents or otherwise advisable and/or the entering into of any
other agreement or instrument, necessary or advisable to create, register or perfect the security
interests granted pursuant to the relevant Cash Flow DIP Documents or any related transaction
document is hereby authorized in such form as any Officer shall approve; and be it further

                RESOLVED, that the Officers be, or any one of them individually, be, and each
hereby is, authorized, empowered and directed, on behalf of and in the name of the Company, to
negotiate, execute, deliver, record and/or file all documents, agreements and instruments
(including, without limitation, (i) Uniform Commercial Code financing statements, (ii) blocked
account control agreement, (iii) account control agreements, and (iv) any collateral (including
one or more stock certificates (or, as applicable, other certificates) evidencing the capital stock
(or other equity or membership interest, as applicable) of its subsidiaries or notes evidencing
debt owed to it (accompanied by one or more stock powers (or, as applicable, other transfer
powers) or note powers duly executed in blank by any Officer))), and to do any and all other acts
as may be required or as they, or any of them, may deem necessary or proper to carry out and
perform, to give effect to or to cause the Company to comply with the terms of or the
transactions contemplated by the Cash Flow DIP Facilities, the Cash Flow DIP Documents and
any other related agreement or document that any Officer may deem necessary or proper to
consummate the transactions contemplated by the foregoing, such Officer’s performance of any
such act and his or her execution and delivery of any such document, agreement or instrument to
be conclusive evidence of the Company’s approval thereof, and to honor and discharge its
obligations thereunder; and be it further

               RESOLVED, that the Officers be, and each of them hereby is, authorized,
empowered and directed, on behalf of and in the name of the Company, to pay and direct the
payment of all fees and expenses as in the judgment of such Officer or Officers shall be
necessary, proper, appropriate, desirable or advisable of such Officer or Officers to effectuate the
purpose and intent of any and all of the foregoing resolutions.

IV.            Warehouse DIP Facility

                WHEREAS, the Company intends to enter into a Warehouse DIP Facility (as
defined below), by and among the Company (and, as and to the extent provided in the
Warehouse DIP Financing Documents (as defined below) some or all of its wholly-owned direct
subsidiaries, as guarantors (the “Warehouse DIP Guarantors”)), the Company, as seller, Barclays
Bank PLC (“Barclays”), as administrative agent on behalf of the committed purchasers and as a
committed purchaser, and Nomura Corporate Funding Americas, LLC (“Nomura”), as a
committed purchaser (together with Barclays in its capacity as committed purchaser, the
“Purchasers” and each a “Purchaser”), pursuant to which the Purchasers will provide new debtor-
in-possession warehouse financing in an amount of up to approximately $1.5 billion on terms
and subject to conditions set forth in the Warehouse DIP Financing Documents (as defined
below);




                                                 5
19-12229-scc     Doc 1    Filed 07/09/19    Entered 07/09/19 01:03:08        Main Document
                                           Pg 22 of 27


               NOW THEREFORE, BE IT

                 RESOLVED, that it is in the best interest of the Company, and its subsidiaries
(including any Warehouse DIP Guarantors), to engage in, and the Company, and its subsidiaries
(including any Warehouse DIP Guarantors), will obtain benefits from, the financing transactions
contemplated by the term sheets and/or draft definitive documents governing the Warehouse DIP
Facility, the terms of which have been described to the undersigned, and any and all of the other
agreements, including, without limitation, any other guarantees, certificates, documents and
instruments authorized, executed, delivered, reaffirmed, verified and/or filed in connection with
the Warehouse DIP Facility (collectively, the “Warehouse DIP Financing Documents”), which,
subject to the approval of the Bankruptcy Court, will provide the Company up to approximately
$1.5 billion in available warehouse financing, which is necessary and appropriate for the
conduct, promotion and attainment of the business of the Company and its subsidiaries,
including any Warehouse DIP Guarantors (the “Warehouse DIP Facility”); and be it further

               RESOLVED, that the Company’s performance of its obligations under the
Warehouse DIP Financing Documents, including any borrowings and guarantees contemplated
thereunder, are hereby, in all respects confirmed, ratified and approved; and be it further

               RESOLVED, that any Officer is hereby authorized, empowered and directed, in
the name and on behalf of the Company, to cause the Company to negotiate and approve the
terms, provisions of and performance of, and to prepare, execute and deliver the Warehouse DIP
Financing Documents, on substantially the same terms and conditions presented to the Company,
in the name and on behalf of the Company under its corporate seal or otherwise, and such other
documents, agreements, instruments and certificates as may be required by the administrative
agent or any Purchaser or required by the Warehouse DIP Financing Documents; and be it
further

                RESOLVED, that any Officer is hereby authorized, empowered, and directed, in
the name and on behalf of the Company, to take all such further actions including, without
limitation, to pay all fees and expenses and transfer or assign the Company’s positions under
various master securities forward transaction agreements, from the existing counterparties
thereunder to the Purchasers, in accordance with the terms of the Warehouse DIP Financing
Documents, which shall, in such Officer’s judgment, be necessary, proper or advisable to
perform the Company’s obligations under or in connection with the Warehouse DIP Financing
Documents and the transactions contemplated therein and to carry out fully the intent of the
foregoing resolutions; and be it further

               RESOLVED, that any Officer is hereby authorized, empowered, and directed, in
the name and on behalf of the Company, to execute and deliver any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions and extensions of any of the
Warehouse DIP Financing Documents which shall, in such Officer’s sole judgment, be
necessary, proper or advisable; and be it further

                 RESOLVED, that any Officer is hereby authorized, empowered and directed, in
the name and on behalf of the Company, to cause the Company to enter into, execute, deliver,
certify, file and/or record, perform and approve any necessary public disclosures and filings

                                                6
19-12229-scc      Doc 1     Filed 07/09/19    Entered 07/09/19 01:03:08           Main Document
                                             Pg 23 of 27


related to such documents, agreements, instruments, motions, affidavits, applications for
approvals or rulings of governmental or regulatory authorities and certificates as may be required
in connection with the Warehouse DIP Financing Documents and the Warehouse DIP Facility,
and to take such other actions that in the judgment of the Officer shall be or become necessary,
proper or desirable in connection therewith; and be it further

                RESOLVED, that any actions taken by any Officer, for or on behalf of the
Company, prior to the date hereof that would have been authorized by these resolutions but for
the fact that such actions were taken prior to the date hereof be, and they hereby are, authorized,
adopted, approved, confirmed and ratified in all respects as the actions and deeds of the
Company.

V.             Blackstone Warehouse DIP Guarantee

               NOW, THEREFORE, BE IT

                  RESOLVED, that in connection with the Warehouse DIP Facility, the
undersigned authorize and approve (a) the execution, delivery and performance of one or more
Limited Recourse DIP Guarantees (as the same may be amended, restated, supplemented,
replaced, superseded or otherwise modified from time to time, and including any fee letters in
connection therewith, the “Warehouse DIP Guarantees”), to the extent the Officers determine
that it is in the best interests of the Company to become party thereto, such guarantee to be
provided by Blackstone Capital Partners VI NQ/NF L.P. (the “Warehouse DIP Guarantor”) to
and for the benefit of the Purchasers, substantially on the terms described to the undersigned, and
with such changes thereto as the Officers or any of them executing the same shall approve, and
any other agreements, consents, certificates, amendments, assignments and instruments in
connection therewith, and (b) the payment of all fees in connection with the Warehouse DIP
Guarantee, as set forth in the Warehouse DIP Guarantees; and be it further

                RESOLVED, that to induce the Warehouse DIP Guarantor to execute and deliver
the Warehouse DIP Guarantee, the Company be, and hereby is, authorized, empowered and
directed to grant security interests in, and pledge its right, title and interest in, substantially all
present and after-acquired assets and properties of the Company, all proceeds thereof, including,
real property, trademarks, patents, copyrights and licenses therefor, the capital stock of or equity
or membership interests in its subsidiaries and the proceeds of any of the foregoing, as required
or contemplated by the Warehouse DIP Guarantees and/or any of the other agreements or
documents entered into pursuant thereto or in connection therewith, or as any Officer may deem
necessary, advisable or proper to carry out the terms, intents and purposes of the Warehouse DIP
Guarantees, the transactions contemplated thereby and the resolutions related thereto, subject to
such exceptions and limitations as set forth in the Warehouse DIP Guarantees; and be it further

               RESOLVED, that any Officer is hereby authorized, empowered, and directed, in
the name and on behalf of the Company, to execute and deliver the Warehouse DIP Guarantees
and any amendments, supplements, modifications, renewals, replacements, consolidations,
substitutions and extensions of any Warehouse DIP Guarantee which shall, in such Officer’s sole
judgment, be necessary, proper or advisable; and be it further


                                                   7
19-12229-scc      Doc 1    Filed 07/09/19    Entered 07/09/19 01:03:08          Main Document
                                            Pg 24 of 27


                 RESOLVED, that any Officer is hereby authorized, empowered and directed, in
the name and on behalf of the Company, to cause the Company to enter into, execute, deliver,
certify, file and/or record, perform and approve any necessary public disclosures and filings
related to, such documents, agreements, instruments, motions, affidavits, applications for
approvals or rulings of governmental or regulatory authorities and certificates as may be required
in connection with the Warehouse DIP Guarantees, and to take such other actions that in the
judgment of the Officer shall be or become necessary, proper or desirable in connection
therewith; and be it further

                RESOLVED, that any actions taken by any Officer, for or on behalf of the
Company, prior to the date hereof that would have been authorized by these resolutions but for
the fact that such actions were taken prior to the date hereof be, and they hereby are, authorized,
adopted, approved, confirmed and ratified in all respects as the actions and deeds of the
Company.

VI.            Retention of Professionals

               NOW, THEREFORE, BE IT

                RESOLVED, that the Officers, or any one of them, be, and each hereby is,
authorized, empowered and directed, on behalf of and in the name of the Company, to retain and
employ professionals to render services to the Company in connection with the chapter 11 case
and the transactions contemplated by the foregoing resolutions, including, without limitation, the
firm Skadden, Arps, Slate, Meagher & Flom LLP to act as chapter 11 counsel; PJT Partners L.P.
to act as investment banker; Alvarez & Marsal North America, LLC to act as financial advisor;
and Prime Clerk LLC to act as claims and noticing agent and administrative advisor; and, in
connection herewith, each Officer is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers and to cause to be filed appropriate applications
for authority to retain the services of the foregoing.

VII.           General

               NOW, THEREFORE, BE IT

               RESOLVED, that the Officers, or any one of them, be, and each hereby is,
authorized, empowered and directed, on behalf of and in the name of the Company, to amend,
supplement or otherwise modify from time to time the terms of any documents, certificates,
instruments, agreements, financing statements, notices, undertakings or other writings referred to
in the foregoing resolutions; and be it further

                RESOLVED, that the Officers be, and each of them hereby is, authorized,
empowered and directed, on behalf of and in the name of the Company, to take or cause to be
taken any and all such further action and to execute, deliver, perform, verify and/or file, or cause
to be executed, delivered, performed, verified and/or filed (or direct others to do so on its behalf
as provided herein) all such further documents, agreements, instruments, financing statements,
notices, undertakings, certificates, resolutions and other writings to effectuate the purpose and
intent of any and all of the foregoing resolutions; and be it further


                                                 8
19-12229-scc     Doc 1     Filed 07/09/19    Entered 07/09/19 01:03:08         Main Document
                                            Pg 25 of 27


                RESOLVED, that all acts lawfully done or actions lawfully taken by any Officer
to seek relief on behalf of the Company under chapter 11 of the Bankruptcy Code, or in
connection with the chapter 11 case, or any matter related thereto, be, and hereby are, adopted,
ratified, confirmed and approved in all respects as the acts and deeds of the Company in all
respects by the undersigned; and be it further

               RESOLVED, that all acts lawfully done or actions lawfully taken by any Officer,
or by any employees or agents of the Company, on or before the date hereof in connection with
the transactions contemplated by the foregoing resolutions be, and they hereby are, ratified,
confirmed and approved in all respects by the undersigned; and be it further

                RESOLVED, that the omission from these resolutions of any agreement,
document or other arrangement contemplated by any of the agreements, instruments, filings or
other documents described in the foregoing resolutions or any action to be taken in accordance
with any requirement of any of the agreements, instruments, filings or other documents described
in the foregoing resolutions shall in no manner derogate from the authority of the Officers to take
all actions necessary, desirable, proper, advisable, or appropriate to consummate, effectuate,
carry out or further the transaction contemplated by, and the intent and purposes of, the
foregoing resolutions; and be it further

               RESOLVED, that the undersigned have received sufficient notice of the actions
and transactions relating to the matters contemplated by the foregoing resolutions, as may be
required by the organizational documents of the Company, or hereby waive any right to have
received such notice; and be it further

                 RESOLVED, that the Officers, or any one of them, be, and each hereby is,
authorized, empowered and directed, on behalf of and in the name of the Company, to execute,
deliver, perform, verify and/or file, or cause to be executed, delivered, performed, verified and/or
filed (or direct others to do so on their behalf as provided herein) all necessary documents,
including, without limitation, all petitions, affidavits, statements, schedules, motions, lists,
applications, pleadings, other papers, guarantees, reaffirmations, additional security documents,
control agreements, waivers of or amendments to existing documents, and to negotiate the forms,
terms and provisions of, and to execute and deliver any amendments, modifications, waivers or
consent to any of the foregoing as may be approved by any Officer, which amendments,
modifications, waivers or consents may provide for consent payments, fees or other amounts
payable or other modifications of or relief under such agreements or documents, the purpose of
such amendments, modifications, waivers or consents being to facilitate consummation of the
transactions contemplated by the foregoing resolutions or for any other purpose, and, in
connection with the foregoing, to employ and retain all assistance by legal counsel, investment
bankers, accountants, restructuring professionals or other professionals, and to take any and all
action which such Officer or Officers deem necessary or proper in connection with the chapter
11 case, the Plan of Reorganization and the Disclosure Statement, with a view to the successful
prosecution of the chapter 11 case contemplated by the foregoing resolutions and the successful
consummation of the transactions contemplated by the foregoing resolutions including, without
limitation, any action necessary or proper to maintain the ordinary course operation of the
Company’s business; and be it further


                                                 9
19-12229-scc     Doc 1    Filed 07/09/19    Entered 07/09/19 01:03:08      Main Document
                                           Pg 26 of 27


                RESOLVED, that the Officers be, and each of them is, authorized to execute,
deliver and perform any and all special powers of attorney as such Officer may deem necessary
or desirable to facilitate consummation of the transactions contemplated by the foregoing
resolutions, pursuant to which such Officer will make certain appointments of attorneys to
facilitate consummation of the transactions contemplated by the foregoing resolutions as the
Company’s true and lawful attorneys and authorize each such attorney to execute and deliver any
and all documents of whatsoever nature and description that may be necessary or desirable to
facilitate consummation of the transactions contemplated by the foregoing resolutions.

                                              ***




                                              10
19-12229-scc   Doc 1   Filed 07/09/19    Entered 07/09/19 01:03:08   Main Document
                                        Pg 27 of 27
